Citation Nr: 1205507	
Decision Date: 02/14/12    Archive Date: 02/23/12

DOCKET NO.  06-23 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to September 1972 and died in March 1996.  The appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  That rating decision also denied the appellant's claim of entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.  In her May 2005 notice of disagreement, however, the appellant limited her appeal to the issue of entitlement to service connection for the cause of the Veteran's death.

In September 2009, the appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.  She withdrew her request for a hearing before a Decision Review Officer at the RO in writing in May 2006.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The appellant contends that service connection is warranted for the cause of the Veteran's death.  She testified in September 2009 that her husband died from brain cancer and that she believes his cancer was related to several incidents of service.  Specifically, she argued that his cancer could have resulted from an in-service diving accident and from his in-service exposure to herbicides and asbestos.  With respect to the latter allegation, the appellant explained that such exposure occurred during the Veteran's service in the Republic of Vietnam; that his exposure caused him to develop prostate cancer; and that his prostate and brain cancers were related.

Herbicide and Asbestos Exposure

In response to the appellant's original May 2004 claim, the RO obtained the Veteran's service personnel records in order to determine whether he served in the Republic of Vietnam.  Such development was necessary since prostate cancer is a disease subject to the presumptive provisions related to herbicide exposure for veterans who "served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975."  See 38 U.S.C. § 1116 (West 2002 & Supp. 2010); see also 38 C.F.R. §§ 3.307(a)(6), 3.313 (2010).  During the pendency of this claim, however, the Director of Compensation and Pension Service issued guidance regarding the development of claims for Vietnam-era Navy and Coast Guard veterans whose claims involve allegations of herbicide exposure.  See Training Letter 10-06, Sept. 9, 2010.  No additional development was undertaken after this guidance was issued; however, during the pendency of this appeal, the Veterans Benefits Administration has maintained an online registry of Naval and Coast Guard vessels which had service on inland waterways or activities on land in the Republic of Vietnam.  The Board's review of the Veteran's service personnel records reflect that he served aboard the USS Ute (AFT-76) from March 1971 to September 1972.  The online registry reflects that the USS Ute (AFT-76) "conducted numerous salvaging operations on beached vessels from April 1966 through April 1971."  

While there are no available records showing definitively whether or not the Veteran was one of those sailors who actually performed salvage operations onshore, we conclude that it is at least as likely as not that he was among those crew members who set foot on land in Vietnam.  Hence, herbicide exposure is conceded. 

In addition, the RO also should determine whether the Veteran was exposed to asbestos during service.  The May 2006 statement of the case notes that the Veteran "may very well have been exposed to [asbestos] as the substance routinely was used aboard ships years ago," but the record contains no actual finding regarding the Veteran's in-service and post-service asbestos exposure.  See M21-1MR, Part IV, Subpart ii, Chapter 1, Section H, Topic 29; see also Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  Such development should be undertaken, particularly in light of the appellant's allegation that the Veteran's prostate cancer and brain cancer are related to such exposure.

Outstanding Medical Evidence

It is clear from the record that pertinent medical evidence has not been associated with the claims file.  The only medical evidence of record consists of the certificate of death and an April 2004 letter from Dr. J. Wilkins, a private physician.  The appellant testified, however, that the Veteran was treated at Kaiser by Dr. Jardini and at the Oregon Health and Science University.  Since these records are relevant to the appellant's claim, VA must attempt to obtain them.  See 38 C.F.R. § 3.159(c)(1) (2010).

The medical evidence currently of record suggests that the Veteran's death may have resulted from in-service exposure to asbestos and herbicides.  The certificate of death reflects that the Veteran died in March 1996 and that the immediate cause of death was malignant brain cancer.  No details regarding the nature of his brain cancer are noted, and no other condition is listed as having contributed to his death.  In the April 2004 letter, however, Dr. Wilkins wrote that the Veteran died from a "high grade astrocytoma of the brain" and that he had experienced "symptoms of bladder outlet obstruction for at least one year" prior to his death.  Dr. Wilkins also wrote that his review of the case yielded "evidence of two separate neoplastic processes" in the brain and prostate and opined that the Veteran's in-service exposure to asbestos and herbicides "is as likely as not to be a causative factor in the development" of both neoplasms.

It is unclear whether the Veteran did indeed have prostate cancer prior to his death from brain cancer in 1996.  Although Dr. Wilkins implied this fact in his letter, he cited no supporting evidence, and no competent evidence of such a diagnosis exists elsewhere in the record.  Moreover, Dr. Wilkins provided no rationale for his opinions, particularly his opinion that the "separate" neoplasms he detected during his case review were due to asbestos and herbicide exposure.  Given the inadequacy of the current record, the Board finds that a medical opinion regarding the conditions that caused or contributed to the Veteran's cause of death should be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 

Duty to Notify

Finally, the Board notes that specific notice must be provided to claimants seeking Dependency and Indemnity Compensation (DIC).  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010).  Specifically, the appellant must be provided with notice that includes a statement of the conditions, if any, for which the Veteran was service-connected at the time of his death; an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Here, although the appellant has received notice regarding how to substantiate her claim during the course of her appeal, such notice did not include the above information.  Corrective notice, therefore, must be sent.

Accordingly, the case is REMANDED for the following actions:

1.  Send the appellant notice of the information and evidence necessary to substantiate her claim for service connection for the cause of the Veteran's death.  Such notice must include a statement of the conditions for which the Veteran was service-connected at the time of his death; an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.

2.  Determine whether the Veteran was exposed to asbestos during and after service and document all actions taken in the claims file.

3.  Undertake appropriate development to obtain a copy of the Veteran's terminal hospital records and any other pertinent medical records.  The appellant should be asked to provide the names and addresses of any and all health care providers who treated the Veteran, to include those who treated his brain cancer and any prostate disorder, and to provide any necessary authorizations.  In particular, the appellant should be asked to identify and authorize the release of medical records from Dr. J. Wilkins; the health care providers at Kaiser, to include Dr. Jardini; and the health care providers at Oregon Health and Science University.

If the appellant responds, copies of the complete records of the Veteran's treatment should be obtained and associated with the claims file.  If the records cannot be obtained, the appellant should be provided with the notice required under 38 C.F.R. § 3.159(e).

4.  After all ordered development has been completed, forward the claims file to a physician with appropriate expertise to determine whether the Veteran's death was related to service.  After reviewing the claims file, the physician should be asked to opine as to whether is at least as likely as not (i.e., a probability of at least 50 percent or more) that an incident of service, to include in-service exposure to herbicides or asbestos, caused or materially contributed to the cause of the Veteran's death. The examiner should assume that the Veteran incurred herbicide exposure during Vietnam Era service. 

A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the physician is unable to provide the requested opinion(s) without resort to mere speculation, he or she should so indicate and discuss in detail why an opinion cannot be provided.

5.  Following the completion of the above, readjudicate the claim for service connection for the cause of the Veteran's death based on a de novo review of the record.  If the benefit sought on appeal is not granted, the appellant and her representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

